In a proceeding pursuant to article 4 of the Family Court Act, the appeal is from so much of an order of the Family Court, Queens County, dated May 4, 1978, as awarded a counsel fee of $600 to the petitioner’s attorney. Order modified, on the facts, by reducing the counsel fee to $250. *862As so modified, order affirmed insofar as appealed from, without costs or disbursements. The counsel fee awarded was excessive to the extent indicated. Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.